Case 2:18-bk-24510-VZ                    Doc 67 Filed 07/18/19 Entered 07/18/19 11:32:11                                          Desc
                                          Main Document    Page 1 of 19


 Attorney or Party Name. Address. Telephone & FAX Nos ..State             FOR COURT USE ONLY
 Bar No. & Email Address

rDonny A Ekine
 Law Offices of Donny A Ekine
 3250 Wilshire Blvd., Ste. 2003
 Los Angeles, CA 90010
 213-383-2265
 Email: inyelawiildslextreme.com
 o Individual appearing without attorney
~~. _Attorn~i' for pebtor
                                                  UNITED STATES BANKRUPTCY COURT

kre:                  Bondera Garrett Newton
                                                CENTRAL DISTRICT OF CALIFORNIA

                                                                          CASE NO.: 2:18-bk-24510-ER

                                                                          CHAPTER: 13


                                                                                        SUMMARY OF AMENDED SCHEDULES,
                                                                                             MASTER MAILING LIST,
                                                                                             ANDIOR STATEMENTS
                                                                                                 [LBR 1007-1(c)]
                                                             Debtor(s)

A filing fee is required to amend Schedules D. or ElF (see Abbreviated Fee Schedule on the Court's website
www.cacb.uscourts.gov). A supplemental master mailing list (do not repeat any creditors on the original) is also required as an
attachment if creditors are being added to the Schedule D or ElF . Are one or more creditors being added?        ..J
                                                                                                               Yes       til
                                                                                                                        No

The following schedules. master mailing list or statements (check all that apply) are being amended :
 .iJSchedule AlB            liJ
                            Schedule C                USchedule D          ..J
                                                                            Schedule ElF                ..J Schedule G
 ::::J Schedule H           [tJ   Schedule I          ltJ Schedule J       .J Schedule J-2              ..J Statement of Financial Affairs
 :J Statement Aboul Your Social Security Number(s)                        ::J Statement of              ::J Master Mailing List
                                                                           Intentions

 11 Other (specify)          Means test, Chapter 13 Plan-1st amendment

 Ilwe declare under penalty of perjury under the laws of the United States that the amendejl schedules. master mailing list. and or
 statements are true and correct.

 Date:              -/ ~     ~     (                        lsI Bondera Garrett Newton
                                                            ~:"------:--:--~~->=-=-~   tJJ\ ~
                                                             Bondera Garrett Newton
                                                             Debtor 1 Signature

                                                             Debtor 2 (Joint Debtor) Signature (If applicable)

 NOTE: It is the responsibility of the Debtor, or the Debtor's attorney. to serve copies of all amendments on all creditors listed in this
 Summary of Amended Schedules. Master Mailing List. andlor Statements. and to complete and file the attached Proof of Service of
 Document.




       This form is mandatory . It has been approved for use by the United States Bankruptcy Court for the Central District of California.

 December 2015                                                   Page 1                                    F 1007-1.1.AMENDED.SUMMARY
Case 2:18-bk-24510-VZ                 Doc 67 Filed 07/18/19 Entered 07/18/19 11:32:11                                      Desc
                                       Main Document    Page 2 of 19




                                      PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
3250 Wilshire Blvd., Ste 2003
Los Angeles, CA 90010

A true and correct copy of the foregoing document entitled (specify) : Summary of Amended Schedules, Master
Mailing List, and or Statements      will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:




 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR , the foregoing document will be served by the court via NEF and hyperlink to the document. On
 (date) _ _ , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                  .J   Service information continued on attached
 page

 2. SERVED BY UNITED STATES MAIL: On (date)                   07/18/2019       , I served the following persons and/or entities
 at the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in
 a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
 constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed .



                                                                                  .11 Service information continued on attached
 page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
 for each person or entity served) : Pursuant to F.R.Civ .P. 5 and/or controlling LBR , on (date) _ _ , I served the following
 persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
 method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
 delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed .



                                                                                   J   Service information continued on attached
 page

 I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.
 -.:L/ i I
        l
                              Donny A. Ekine                                            _/s:-/_D_onn~y_A.
                                                                                                 __ __E_k_ine
                                                                                                           __ _ _ _ _ _ _ _ _ _ __
  Date      /-                Printed Name                                               Signature




     This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

 December 2015                                                Page 2                                    F 1007 -1 .1.AMENDED.SUMMARY
,abeL Matrix for Case
                  local 2:18-bk-24510-VZ             Doc   67 NEF Filed 07/18/19 Entered 07/18/19
                                                     Courtesy                                   Magnum11:32:11       Desc LLC
                                                                                                       Property Investments,
1973-2                                                Main    Document          Page   3
                                                     The Law Offices of Michelle Ghidotti of 19 27489        Rd., Suite 102
!ase 2: 18-bk-24S10-VZ                                1920 Old Tustin ave                                                            Ca 91301-2481
!entral District of California                        Santa Ana, CA 92705-7811
,os Angeles
lat Jul 13 09:20:31 PDT 2019
:trategic Acquisitions, Inc.                          Los Angeles Division                                          BMN Bank North America
~7489 Agoura Road, STE 102                            255 East Temple Street,                                       2735 E         Way #301
\goura Bills                                          Los          CA 90012-3332                                    Salt Lake City UT 84109-1666
.goura Bills, Ca 91376 United States 91301-2481


lSI                                                   Beneficial I, Inc                                             Carrington Mortgage Services
114 S Franklin St                                     901 Sun Valley Blvd Suite 220                                 2201 E 196th St
:itusville, PA 16354-2168                                      CA 94520-5817                                                   IN 46074



:hristiana Trust                                                LLC                                                 (p)PORTFOLIO RECOVERY ASSOCIATES LLC
iOl Carr Rd Suite 100                                 by American InfoSource as agent                               PO BOX 41067
lilmington DE 19809                                   PO Box 5008                                                   NORFOLK VA 23541-1067
                                                      Carol Stream, IL 60197-5008


         Default Services                             Sierra Credit Corp                                            U,S.Bank Trust National Association, as Trul
.920 Old Tustin Ave                                   9160 Deering Ave                                              of the PRP II Pals Investments Trust
:anta Ana CA 92705-1811                               Chatsworth CA 91311-5801                                      SN Servicing Corporation
                                                                                                                    323 5th Street
                                                                                                                    Eureka, CA 95501-0305

IS Bank Trust National Association, Trustee           United States Trustee (LA)                                    Bondera Garrett Newton
uchelle Ghidotti-Gonsalves Esq 232837                 915 Wilshire       Suite 1850                                 10918 Crenshaw Blvd
.920 Old Tustin Ave                                   Los Angeles, CA 90017-3560                                    Inglewood, CA 90303-5442
:anta Ana, CA 92105-7811


'onny AEkine                                          Nancy KCurry (TR)
,aw Offices of Donny AEkine                           1000 Wilshire Blvd" Suite 870
1250 Wilshire Blvd., Ste. 2003                        Los          CA 90017-2466
,os          CA 90010-1610




                    The           mailing address (pI above has been substituted for the following                 as so
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank,P, 2002 (g) (4).


'ortfolio          Associates, LLC
:/0 Dell Financial Services, LLC
JOB 41061
lorfolk VA 23541




                   The           recipients may be/have been   "\1'!'\.u~,~n   for notice due to an undeliverable lu} or duplicate       address.
:u) us Bank Trust Case
                  NA   2:18-bk-24510-VZ   Doc   67 Mason
                                           (u)Doris   Filed 07/18/19 Entered 07/18/19
                                                                                  End of11:32:11
                                                                                         Label Matrix Desc
                                           Main Document         Page 4 of 19     Mailable recipients  19
                                                                                    Bypassed recipients    2
                                                                                    Total                 21
        Case 2:18-bk-24510-VZ               Doc 67 Filed 07/18/19 Entered 07/18/19 11:32:11                            Desc
                                             Main Document    Page 5 of 19

                                                                          ---     --
         or   Name, Address,            &                     Bar        FOR COURT USE ONLY
Number        Address
Donny A Ekine
Law Offices of Donny A
3250 Wilshire Blvd" Ste, 2003
    Angeles, CA 90010
21   83-2265
219717, CA
Email: myelaw@dslextreme.com


   Debtor appearing without attorney
   Attorney for Debtor

                                            UNITED STATES BANKRUPTCY COURT
                                             CENTRAL DISTRICT OF CALIFORNIA

Ust all names (including trade              used by Debtor within                             2:18-bk-2451 O·ER
the last 8 years,
In re:                                                                   CHAPTER 13
   Bondera Garrett Newton                                                                     CHAPTER 13 PLAN
                                                                                                  Original
                                                                                                   1'( Amended*
                                                                                                         Amended*
                                                                                                             Amended*

                                                                              *Iist below which sections have been changed:
                                                                             Plan             increased based on POC's and
                                                                             to include 1       class 5
                                                                                                301     LBR ,~gJ§~ll
                                                                         11 U.S.C. SECTION 341(a) CREDITORS' MEETING:
                                                                         Date:         3/281l 9
                                                                         Time:         9:00 A.M.
                                                                         Address: 915 Wilshire Blvd., 10th Floor,
                                                                                        Los Angeles, CA 90017

                                                                          PLAN CONFIRMATION HEARING: [LBR 3015·1 (d)J
                                                                          Date:    9103/20
                                                                          Time:    9:00 A.M.
                                                                          Address: Crtrm # 1368


         "Bankruptcy Code" and "11 USC," refer to the United States              Code, Title 11 ofthe United States Code,
   "FRBP" refers to the Federal Rules of Bankruptcy Procedure, "LBR" and "LBRs" refer to the Local KRj~Knlnfl:V

Part 1: PRELIMINARY INFORMATION

TO DEBTOR (the term "Debtor" includes and refers to both spouses as Debtors in a joint bankruptcy                      This
Chapter 13 Plan          sets out options that may be appropriate in some cases, but the presence of an option in this Plan
does not indicate that the option is appropriate, or              in your situation, A Plan that does not        with local
rules and judicial rulings may not be confirmable. You should read this Plan carefully and discuss it with your           if
you have one. If you do not have an attorney, you may wish to consult one.

TO All                   This Plan is proposed by Debtor and your rights may be affected by this Plan. Your claim may be
reduced,             or eliminated. You should read this Plan carefully and discuss it with your       if you have one. If

                   is mandatory, It has been approved for use in the United States Bankruptcy Court for the Central District of California,
April 2019                                                                1                                 F3015·1.01.CHAPTER13.PlAN
          Case 2:18-bk-24510-VZ                Doc 67 Filed 07/18/19 Entered 07/18/19 11:32:11                               Desc
                                                Main Document    Page 6 of 19

you do not have an attorney, you may wish to consult one.

PLEASE NOTE THAT THE PROVISIONS OF THIS PLAN MAY BE MODIFIED BY ORDER OF THE COURT.

If you oppose this Plan's treatment of your claim or any provision of this Plan, you or your attorney must file a written
objection to confirmation of the Plan at least 14 days before the date set for the hearing on confirmation. However, the
amounts listed on a proof of claim for an allowed secured or priority claim control over any contrary amounts listed in the
Plan. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See FRBP
3015. In addition, you must file a timely proof of claim in order to be paid under any plan. See LBR 3015-1 and FRBP
3002(a).

Defaults will be cured using the interest rate set forth below in the Plan.

The following matters may be of particular importance to you:

Debtor must check one box on each line to state whether or not this Plan includes each of the following items. If
an item is checked as "Not Included," if both boxes are checked, or neither box is checked, the item will be
ineffective if set out later as a provision in this Plan.

     1.1      Valuation of property and avoidance of a lien on property of the bankruptcy estate, set out in Class 3B
              and/or Section IV (11 U.S.C. § 506(a) and (d)):
                Included     :iJ Not included
     1.2      Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in Section
              IV (11 U.S.C. § 522(f)):
                 Included        Not included

     1.3      Less than full payment of a domestic support obligation that has been assigned to a governmental unit,
              pursuant to 11 U.S.C. §1322(a)(4). This provision requires that payments in Part 2 Section I.A. be for a
              term of 60 months:
              -.J Included III Not included
    1.4       Other Nonstandard Plan provisions, set out in Section IV:
              .J Included ,lj Not included
ALL CREDITORS ARE REQUIRED TO FILE A PROOF OF CLAIM IN ORDER TO HAVE AN ALLOWED CLAIM,
EXCEPT AS PROVIDED IN FRBP 3002(a). A Debtor whose Plan is confirmed may be eligible thereafter to receive a
discharge of debts to the extent specified in 11 U.S.C. § 1328.

Regardless of whether this Plan treats a claim as secured or unsecured, any lien securing such claim is not avoided other
than as provided by law or order of the court.

Part 2: PLAN TERMS

Debtor proposes the following Plan terms and makes the following declarations:

Section I. PLAN PAYMENT AND LENGTH OF PLAN

    A.     Monthly Plan Payments will begin 30 days from the date the bankruptcy petition was filed. If the payment due
           date falls on the 29 th , 30 th , or 3pl day of the month, payment is due on the 1st day of the following month (LBR
           3015-1 (k)(1 )(A)).

             Payments by Debtor of:
             $ 2,497.50                  per month for months 1                     through     5             totaling $ .}2,487.. ~~.
             $                           per month for months Ji__                  through     60            totaling $ 176.2~2_.9_0__
             For a total plan length of 60 months totaling $188,750.40.

     B.      Nonpriority unsecured claims.

               This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                                Page 2                                  F3015-1.01.CHAPTER13.PLAN
          Case 2:18-bk-24510-VZ                 Doc 67 Filed 07/18/19 Entered 07/18/19 11:32:11                              Desc
                                                 Main Document    Page 7 of 19


          The total amount of estimated non-priority unsecured claims is

          1.    Unless otherwise ordered by the court, after Class 1 through Class 4 creditors are paid, allowed nonpriority
                unsecured claims that are not separately classified (Class 5) will be paid pro rata per the        checked
                below. If both options below are checked, the option providing the      payment will be effective.

                a.     "Percentage" plan:             of the total amount of these claims, for an estimated total payment of "'==.=.'

                b.     "Residual" plan: The remaining funds, after disbursements have been made to all other creditors
                                 for in this Plan, estimated to pay a total of   and        to claims in Class 5. The amount
                       distributed to Class 5 claims may be less than the amount specified here depending on the amount of
                       secured and priority claims allowed.

          2.    Minimum Plan payments. Regardless of the options checked above, payments on allowed nonpriority
                unsecured claims will be made in at least the of the following amounts:

                     the sum of                                  the liquidation value of the estate in a hypothetical Chapter 7 case
                     under 11 U.S.C. § 1325(a)(4), or

                (b) if Debtor has above-median income and otherwise subject to 11 U.S.C. § 1325(b), the sum of
                     representing all disposable income payable for 60 months under the means test.

    C. Income tax refunds. Debtor will provide the             13 Trustee with a copy of each income tax return filed during
       the Plan term within 14           of        the return      unless the Plan            1     payment to nonpriority
       unsecured creditors           5), will turn over to the Chapter 13 Trustee all federal and state income tax refunds
       received for the term of the plan. The Debtor may retain a total of $500 of the sum of the federal and state tax
       refunds for each tax year. Income tax refunds received by the debtor and turned over to the               13 Trustee
       or          turned over to the Chapter 13 Trustee by the taxing authorities do not decrease the total amount of
       payments stated in Section I.A.. above. The refunds are pledged to the plan in addition to the amounts stated in
                I.A. and can be used by the               13 Trustee to increase the                  to general
       creditors without further order of the Bankruptcy Court.

    D. In the event that secured creditor(s) file a Notice of Postpetition Fees and Costs        to FRBP 3002.1 (c), the
       Chapter 13 Trustee is               but not required, to commence             those      90      after that notice
       is      unless within that time the Debtor contests those charges by filing a motion to determine payment under
       FRBP3002.1       or agrees to pay those            by filing a motion to modify this

    E. Debtor must make preconfirmation adequate protection payments for any creditor that holds an allowed claim
       secured by personal property where such security interest is attributable to the purchase of such property and
       preconfirmation payments on leases of personal property whose allowed claim is impaired by the terms proposed
       in this Plan. Debtor must make preconfirmation adequate protection payments and preconfirmation lease
       payments to the Chapter 13 Trustee for the following          in the following amounts:




          Each                                   or preconfirmation lease payment will accrue beginning the 30th day from the
          date of filing of the case. The             13 Trustee must deduct the foregoing
          and/or preconfirmation lease payment from Debtor's Plan Payment and                       the adequate protection
                     or                   lease payment to the secured creditor(s) at the next disbursement or as soon as
          practicable after the payment is received and               to the Chapter 13 Trustee's account. The Chapter 13
          Trustee will collect his or her statutory fee on all         made for preconfirmation           protection payments
          or preconfirmation lease payments.

     F.      Debtor must not incur debt greater than $1,000 without prior court approval unless the debt is incurred in the
             ordinary course of business pursuant to 11 U.S.C. §1304(b) or for medical


               This form is mandatory. II has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                                Page 3                                  F3015-1.01.CHAPTER13.PLAN
         Case 2:18-bk-24510-VZ                 Doc 67 Filed 07/18/19 Entered 07/18/19 11:32:11                               Desc
                                                Main Document    Page 8 of 19

    G. The                13 Trustee is authorized to disburse                after the date the Plan confirmation is announced in open
       court.

    H, Debtor must file timely all postpetition tax returns and pay timely all                                  tax liabilities directly to the
       appropriate        authorities.

    I.   Debtor must pay all amounts required to be             under a Domestic Support                          that first became
         after the date of the filing of the bankruptcy petition.

    J.   If the Plan proposes to avoid a lien of a creditor. the Chapter 13 Trustee must not disburse any payments to that
         creditor on that lien until the Plan confirmation order is entered.

    K. Debtor must pay all required ongoing property taxes and insurance premiums for all real and personal property
         that secures claims paid under the Plan.

Section II. ORDER OF PAYMENT OF CLAIMS; CLASSIFICATION AND TREATMENT OF CLAIMS:

           as otherwise provided in this Plan, the Chapter 13 Trustee must disburse all available funds for the payment of
    claims as follows:

    A. ORDER OF PAYMENT OF CLAIMS:


         1st       If there are Domestic Support Obligations, the order of priority will be:

                       (a) Domestic        Obligations and the Chapter 13 Trustee's fee not exceeding the amount accrued
                          on Plan Payments made to date;

                       (b) Administrative expenses              1(a)) until       in full;

                   If there are no Domestic Support Obligations, the order of priority will be:

                           The Chapter 13 Trustee's fee not exceeding the amount accrued on Plan                             made to date;

                       (b) Administrative expenses              1(a») until paid in full.

         2nd       Subject to the 1st           pro rata to all secured claims and all priority unsecured claims until paid in full
                          as otherwise provided in this Plan"

             3rd   Non-priority unsecured creditors will be      pro rata          as otherwise provided in this Plan. No ... ""/m'>"
                   will be made on non priority unsecured claims until all the above                   secured and priority
                   have been       in full unless otherwise provided in this Plan,

     B. CLASSIFICATION AND TREATMENT OF CLAIMS:




              This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California,
April 2019                                                               Page 4                                  F3015·1.01.CHAPTER13.PLAN
        Case 2:18-bk-24510-VZ                Doc 67 Filed 07/18/19 Entered 07/18/19 11:32:11                               Desc
                                              Main Document    Page 9 of 19


                                                                 Cl...ASS 1


                    ALLOWED UNSECURED CLAIMS ENTITLED TO                                      UNDER 11 U.S.C.

Class 1 claims will be      in full pro rata, Any treatment that proposes to pay claims in Class 1 or 1(b) less than in full
must be agreed to in writing by the holder of each such claim and specifically addressed in Section IV.D.

Unless otherwise ordered by the court, the claim amount stated on a             of claim, and the dollar amount of any
allowed administrative expense, controls over any contrary amount listed below.




'(1)    Chapter 13 Trustee's Fee - estimated at 11 % of all payments to be made to all classes through this Plan.

! (2)


i (3)             7 Trustee's Fees


 (4)    Other




 (1)                         Service

        Franchise Tax Board

 (3)

                    Other




    See attachment for additional claims in Class 1.


                                                                  CIZASS 2


                CLAIMS SECURED SOLELY BY PROPERTY THAT IS DEBTOR'S PRINCIPAL RESIDENCE
                   ON WHICH OBLIGATION MATURES       THE FINAL PLAN PAYMENT IS DUE
 Check one.

         None. If "None" is checked, the rest of this form for Class 2 need not be


             This form is mandatory. It has been approved for use in the United States Bankruptcy Court lor the Centra! District 01 California.
April 2019                                                              Page 5                                  F3015·1.01.CHAPTER13.PIZAN
         Case 2:18-bk-24510-VZ                     Doc 67 Filed 07/18/19 Entered 07/18/19 11:32:11                                               Desc
                                                   Main Document    Page 10 of 19

   Ll    Debtor will maintain and make the current contractual installment payments on the secured claims listed
        with any           required by the applicable contract and noticed in conformity with any applicable rules. Unless
        otherwise ordered by the court, these payments will be disbursed either by the           13 Trustee or directly by
        Debtor, as             below. Debtor will cure the prepetition arrearages, if any, on a listed claim through
        disbursements by the Chapter 13           with interest, if any, at the rate stated.

        The arrearage amount stated on a                          claim controls over              contrary amount listed below.




-.J See attachment for additional claims in Class 2.


                                                                           CI2ASS 3A



                                      UNIMPAIRED CLAIMS TO BE PAID DIRECTLY BY DEBTOR

 Check one.

        None. If "None" is checked, the rest of this form for Class 3A need not be

     Debtor will make regular             including any preconfirmation payments, directly to the following creditors in
   accordance with the terms of the applicable contract (Include Creditor Name and Last 4 Digits of Account Number):


      claims of these creditors are                           under the


   See attachment for additional                      in Class 3A.


                                                                           CLASS 3B


  CLAIMS SECURED BY REAL OR PERSONAL PROPERTY WHICH ARE TO BE BIFURCATED AND PAID IN FULL
                               DURING THE TERM OF THIS PLAN.
      one.

        None. If "None" is checked, the rest of this form for Class 38 need not be cornOI,erea.

        Debtor proposes:

          Bifurcation of Claims Dollar amountsllien avoidance. Except as provided below               bifurcation of
          claims into a secured     and an unsecured  the claim amounts listed on a proof of claim control this Plan
          over any contrary amounts listed below.

             =.;.;;.=-::=.:..::=-.;=.;..;..:.;:'--~::..:::..:...=-=-..<::..::::.:....::..=.' Debtor proposes that. for the purposes of distributions under this Plan, the
             dollar amount of secured claims in this Class 38 should be as set forth in the column                                                      "Secured Claim


             This form is mandatory, It has been approved for use in the United States Bankruptcy Court for the Central District of California,
April 2019                                                              Page 6                                  F3015·1.01.CHAPTER13.PLAN
        Case 2:18-bk-24510-VZ                  Doc 67 Filed 07/18/19 Entered 07/18/19 11:32:11                               Desc
                                               Main Document    Page 11 of 19

               Amount." For that dollar amount to be binding on the affected parties, either

               (i) Debtor must obtain a court order                  a motion fixing the dollar amount of the secured claim and/or
                   avoiding the    or

                  Debtor must complete and              with Part 2 Section IV.C., so that the Plan itself serves as such a motion;.
                  the "Included" boxes must be checked in Part 1 Paragraphs 1.1 and/or 1.2 (indicating that this Plan
                  includes valuation and lien                      and/or avoidance of a judicial lien or nonpossessory,
                                         lien in Section        and this Plan must be confirmed - if anyone of those conditions
                  is not satisfied, then the claim will not be bifurcated into a secured part and an unsecured part pursuant to
                  this

         (b)                                          Any allowed claim that exceeds the amount of the secured claim will be
               treated as a non priority unsecured claim in Class 5 below.




 i   See attachment for additional claims in Class 38.


                                                                   CI..;ASS3G


 CLAIMS SECURED BY REAL OR PERSONAL PROPERTY WHICH ARE TO BE PAID IN FULL DURING THE TERM
        OF THIS PLAN (WITHOUT BIFURCATION), INCLUDING CURE OF ARREARS, IF APPLICABLE.

Check all that apply.

         None. If "None" is checked, the rest of this form for Class 3C need not be completed.

       Debtor proposes to treat the claims listed below as fully secured claims on the terms set forth below. These claims
        will not be bifurcated. The claim amounts listed on a proof of claim control this Plan over any contrary amounts
        listed below.

                                                                                    PLAN BY THE




         Debtor will maintain and make the current contractual installment payments (Ongoing                 on the secured
     claims listed below pursuant to the terms of the applicable             except as stated otherwise in this Plan. These
     payments will be disbursed either by the Chapter 13 Trustee or directly by Debtor, as specified below. Debtor will cure
     and pay the prepetition arrearages, if any, on a claim listed below through disbursements by the            13 Trustee,
     with           if any, at the rate stated. The dollar amount of arrearage stated on a proof of claim controls over any
              amount listed below.


               This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                                Page 7                                  F3015·1.01.CHAPTER13.PLAN
           Case 2:18-bk-24510-VZ               Doc 67 Filed 07/18/19 Entered 07/18/19 11:32:11                               Desc
                                               Main Document    Page 12 of 19




                                                                                                                               Debtor


--.J   See attachment for additional claims in Class 3C.


                                                                  Gt.;ASS 3D


                                       SECURED Gt.;AIMS EXGLUDED FROM 11 U.S.G. §506

 Check one.

          None. If "None" is   cm~CKea.   the rest of this form for Class 3D need not be completed.

         The claims listed below were either:

  1. Incurred within 910 days before the petition date and secured by a purchase money security interest in a motor
    vehicle   acquired for the personal use of Debtor, or

 2. Incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of
   value.

 These claims will be           in full under this Plan with interest at the rate stated below. The claim amount stated on a proof
 of claim controls over a        contr     amount listed below.




       See attachment for additional claims in Class 3D.




              This form is mandatory. It has been appro\led lor use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                                Page 8                                  F3015-1.01.GHAPTER13.Pt.;AN
        Case 2:18-bk-24510-VZ                       Doc 67 Filed 07/18/19 Entered 07/18/19 11:32:11                   Desc
                                                    Main Document    Page 13 of 19



                                                                      CI..iASS 4


                           OTHER CLAIMS ON WHICH THE LAST PAYMENT ON A CLAIM IS DUE
                            AFTER THE DATE ON WHICH THE FINAL PLAN PAYMENT IS DUE,
                               WHICH ARE PROVIDED FOR UNDER 11 U.S.C. §1322(b)(5)
   Check one.

      None. If "None" is   f'n."' .... "·DrT   the rest of this form for Class 4 need not be   "r"."nIDfori



      Debtor will maintain and make the current contractual installment                (Ongoing              on the secured
     claims listed below            to the terms of the            contract,         as stated otherwise in this Plan. These
     nOH/mc,nfC will   disbursed either by the             13 Trustee or directly by          as specified below. Debtor will
                                     arrearages, if any, on a claim listed below through disbursements        the Chapter 13
     Trustee. with          if any, at the rate stated. The dollar amount of arrearage stated on a          of claim controls
     over any contrary amount listed below.




   See attachment for additional claims in Class 4.


                                                                     CLASS SA

                           NON-PRIORITY UNSECURED CLAIMS NOT SEPARATELY CLASSIFIED




                                           SEPARATE CLASSIFICATION:
Check aI/ that apply if Debtor proposes any separate classification of nonpriority unsecured claims.
     None. If "None" is checked, the rest of this form for Class 5 need not be COff/O/BlBa.




                     mandatory. II has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                         Page 9                                  F3015·1.01.CHAPTER13.PLAN
        Case 2:18-bk-24510-VZ            Doc 67 Filed 07/18/19 Entered 07/18/19 11:32:11                           Desc
                                         Main Document    Page 14 of 19



                                                          CL.ASS 58


    Maintenance of payments. Debtor will maintain and make the contractual installment                 on the unsecured
claims listed below on which the last payment is due after the final Plan payment. The contractual installment payments
will be disbursed by Debtor.




         attachment for additional claims in        5.


                                                            CL.ASS 6


                                               SURRENDER OF COLL.ATERAL

   Check one.

      None. If "None" is checked, the rest of this form      Class 6 need not be completed.

       Debtor elects to surrender to each creditor listed below the collateral that secures the creditor's claim. Debtor
              that upon confirmation of the Plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only
     and that the stay under 11 U .S.C. § 1301 be terminated in all          Any allowed unsecured claim resulting from,
     the disposition of the collateral will be treated in Class 5 above.


                                                               DescriPtion:


                                                    6.




                                    been approved    use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                     Page 10                                  F3015-1.01.CHAPTER13.PL.AN
          Case 2:18-bk-24510-VZ              Doc 67 Filed 07/18/19 Entered 07/18/19 11:32:11                               Desc
                                             Main Document    Page 15 of 19




                                   EXECUTORY CONTRACTS AND UNEXPIRED LEASES
          executory contracts or unexpired leases not listed below are deemed rejected.

  Check one.

  :tJ   None. If "None" is checked, the rest of this form for Class 7 need not be completed.

         The executory contracts and unexpired leases listed below are treated as                       (identify the contract or lease at
        issue and the other party(ies) to the contract or lease):


        Creditor Name:

        Description:
                              c.J Rejected                                    Assumed; cure amount (if any): $ _~. . . . . . . . .
                                                                       to be paid over    months

        Creditor Name:

        Description:
                                 Rejected                                               cure amount (if any): $
                                                                        to be paid over     months

        "'",'"rnt:>nlrc: to be cured within months of      of the bankruptcy petition. All cure payments will be
        made through disbursements by the Chapter 13 Trustee.

    See attachment for additional claims in Class 7.


Section III. PLAN SUMMARY




                          1b                                                                                                $0.00:
                 CLASS 1c                                                                                                   $0.00
                          2                                                                                                 19.15
                 CLASS 3B                                                                                                   $0.00


                                                                                                                            $0.00;
                 CLASS 3D
                 ------
                                                                                                                            $0.00
                 CLASS 4                                                                                                    $0.00
                 CLASS 5A                                                                                                $925.75 '
                          5C                                                                                                $0.00:




             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                              Page 11                                  F3015-1.01.CHAPTER13.PLAN
        Case 2:18-bk-24510-VZ                   Doc 67 Filed 07/18/19 Entered 07/18/19 11:32:11                                        Desc
                                                Main Document    Page 16 of 19


                CLASS 7


                CHAPTER 13 TRUSTEE'S FEE




Section IV. NON·STANDARD PLAN PROVISIONS

    [tJ None. If "None" is     "n,,,,,~'£)   the rest of Section IV need not be completed.

    Pursuant to FRBP 3015(c), Debtor must set forth all nonstandard Plan provisions in this Plan in this 'i::;II'>ln:u'::!I
    Section IV of this Plan and must check off the "Included" box or boxes in Paragraphs 1.1, 1.2, 1.3 and/or 1.4
    of Part 1 of this Plan. Any nonstandard Plan provision that does not comply with these                                  is
    ineffective. A nonstandard Plan                   any Plan provision not otherwise included in this
    Chapter 13 Plan form, or any Plan                 from this form.

    The nonstandard Plan                                     modification of liens and security interests address only those
    liens and security interests known                           and known to be            to avoidance, and all        are
    reserved as to any matters not                        known to Debtor.


                  U.S.C. § 506(a} and (d)1. Debtor will file               to value real or personal property of the bankruptcy
              estate and/or to avoid a lien           to 11 U.S.C § 506(a) and (d), as specified in Attachment A.
             B. Debtor's Intent to File Separate Motion to Avoid Creditor's Judicial Lien or Nonpossessory, Nonpurchase
                                                          Debtor will file a Motion to avoid a judicial lien or non possessory,
              nonpurchase-money                          on real or             property of the bankruptcy estate listed below
              pursuant to 11 U.S.C § 522(f}. If the court enters an order avoiding a lien under 11 U.S.C. § 522(f}, the Chapter
              13 Trustee will not pay any claim filed based on that lien as a secured claim.

Name of Creditor lienholderlServicer:

                 of lien and collateral (e.g., 2nd lien on 123 Main


Name of Creditor lienholderlServicer:

Description of lien and collateral (e.g., 2nd lien on 123 Main


Name of Creditor lienholder/Servicer:

                 of lien and collateral (e.g., 2nd lien on 123 Main



   See attachment for any additional liens and security interests to be avoided                       <;:I'>n,~r::lrl'>   11 U.S.C. § 522(0 motion.

                                                                                       Debtor proposes to modify the
                                 and liens in this Plan without a           motion or          proceeding - this Plan will
        serve as the motion to value the collateral and/or avoid the liens as proposed below. To use this option, Debtor
        must serve this Plan, LBR Form F 3015-1.02.NOTICE.341.LIEN.CONFRM and all related exhibits as
        instructed in that form. Note: Not all Judges will grant motions to value and/or avoid liens through this
        Plan. Please consult the specific Judge's Instructions/Procedures on the court's website for more
        information.



             This form is mandatory. 11 has been approved for use   In   the United States Bankruptcy Court for the Central District of California.
April 2019                                                                  Page 12                                  F3015·1.01.CHAPTER13.PLAN
        Case 2:18-bk-24510-VZ                         Doc 67 Filed 07/18/19 Entered 07/18/19 11:32:11                                                     Desc
                                                      Main Document    Page 17 of 19


                           DEBTOR'S REQUEST TO MODIFY CREDITOR'S SECURED CLAIM AND LIEN

      TO CREDITOR LlENHOLDERlSERVICER


                        Real property collateral (street address and/or legal description or document recording number,
                        including county of recording):

                        (attach page with legal description of property or document                                          number as appropriate).

                        Other collateral (add description such as judgment date, date and place of lien recording, book and
                        page number):


             U          11 U.S.C. § 522(f) - Debtor seeks avoidance of your lien(s) on the above described collateral effective
                        immediately upon issuance of the order confirming this Plan.

             'U         11 U.S.C. § 506(a) and (d) - Debtor seeks avoidance of your lien(s) on the above described collateral
                        that will be effective upon the earliest to occur of either payment of the underlying debt determined
                        under nonbankruptcy law or one of the following:



                        (1) discharge under 11 U.S.C. § 1328, or

                        (2) Upon completion of all Plan payments.

     Value of collateral: ........................................................................................................................... $
     Liens reducing equity (to which subject lien can attach): $                                              +$              +$              ::: .. ($
     Exemption (only applicable for lien avoidance under 11 U.S.C. § 522(f)): ....................................... ($

     Wherefore, Debtor requests that this court issue an order granting the foregoing property valuation
     and/or lien avoidance of the above-listed creditor on the above-described collateral in the form
     Attachment B, C and/or D to this Plan, as applicable. (Debtor must use and attach a separate Attachment
     B, C and/or D which are also mandatory court forms for modification of each secured claim and lien.)

     Amount of remaining secured claim (negative results should be listed as $-0): ............................. $

     Note: See other parts of this Plan for the proposed treatment of any remaining secured claim (generally Class 3).


OSee attachment(s) for additional request(s) to modify secured claims and liens by this Plan.

    D. Other Non-Standard Plan Provisions (use attachment, if necessary):

V. REVESTING OF PROPERTY

          Property of the bankruptcy estate will not revest in Debtor until a discharge is granted or the case is dismissed or
          closed without discharge. Revesting will be subject to all liens and encumbrances in existence when the case was
          filed, except those liens avoided by court order or extinguished by operation of law. In the event the case is
          converted to a case under Chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate will vest in
          accordance with applicable law. After confirmation of this Plan, the Chapter 13 Trustee will not have any further
          authority or fiduciary duty regarding use, sale, or refinance of property of the estate except to respond to any
          motion for proposed use, sale, or refinance as required by the LBRs. Prior to any discharge or dismissal, Debtor
          must seek approval of the court to purchase, sell, or refinance real property.



                 This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                                  Page 13                                  F3015·1.01.CHAPTER13.PLAN
        Case 2:18-bk-24510-VZ                  Doc 67 Filed 07/18/19 Entered 07/18/19 11:32:11                                Desc
                                               Main Document    Page 18 of 19

By filing this document, the Attorney for Debtor, or Debtor if not represented by an attorney, also certify(ies) that
the wording and order of the provisions in this Plan are identical to those contained in the Central District of
California Chapter 13 Plan other than any nonstandard Plan provisions included in Section IV.



Date:       - f - -- -   (~ - f     q                                         151 Donny A. Ekine
                                                                              Donny A. Ekine
                                                                              Attorney for Debtor


                                                                              151 Bondera Garrett Newton
                                                                              Bondera Garrett Newton
                                                                              Debtor 1


                                                                              Debtor 2




              This form is mandatory . It has been approved for use in the United States Bankruptcy Court for the Central District of California .
Apri/2019                                                                 Page 14                                  F3015-1.01.CHAPTER13.PLAN
          Case 2:18-bk-24510-VZ                      Doc 67 Filed 07/18/19 Entered 07/18/19 11:32:11                                    Desc
                                                     Main Document    Page 19 of 19

                                 ATTACHMENT A to Chapter 13 Plan/Confirmation Order
                                  (11 U.S.C. §§ 506: valuation/lien avoidance by                              motion(s))

ill   None. If "None" is      nF.1(:KF.1,a   the rest of this Attachment A need non be


 1.    Creditor Lienholder/Servicer:
          Subject Lien (e.g., 2 nd Lien on 123 Main
          St.):


 2.    Creditor LienholderlServicer:
          Subject Lien       3rd Lien on 123 Main


 3.    Creditor LienholderlServicer:
          Subject Lien          Lien on 123 Main St.): .


 4. Creditor LienholderlServicer:
                       Lien (e.g.,            Lien on 456 Broadway):


 5.    Creditor LienholderlServicer:
          Subject Lien       3rd Lien on 456 Broadway):


 6.     Creditor LienholderlServicer:
           Subject Lien       4th Lien on 456 Broadway):


 1. Creditor LienholderlServicer:
              Subject Lien (e.g., 2nd Lien on 789 Crest Ave.):


 8.     Creditor LienholderlServicer:
           Subject Lien       3rd Lien on 789 Crest Ave.):


 9.     Creditor LienholderlServicer:
           Subject Lien (e.g..   Lien on 789 Crest Ave.):


           additional pages for more liens/provisions.)

CERTIFICATION: I have prepared this attachment (including any additional pages) for use by the Chapter 13 Trustee. I
certify under penalty of perjury under the laws of the United States of America that the information provided in this
attachment is accurate to the best of my knowledge after reasonable inquiry, and I acknowledge that the Chapter 13
Trustee has no duty to verify the accuracy of that information.

  Executed on (date)

 Printed name: Donny A. Ekine                                                               151 Donny A. Ekine
    Attorney for Debtor or    Debtor                               without attorney



               This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
 April 2019                                                               Page 15                                    F3015·1.01.CHAPTER13.PLAN
